Name: Council Regulation ( EEC ) No 3919/91 of 19 December 1991 extending the measures taken under the Agreement between the European Economic Community and the United States of America for the conclusion of negotiations under GATT Article XXIV.6
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 91 Official Journal of the European Communities No L 372 / 35 COUNCIL REGULATION (EEC) No 3919/91 of 19 December 1991 extending the measures taken under the Agreement between the European Economic Community and the United States of America for the conclusion of negotiations under GATT Article XXIV.6 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas by an Agreement between the European Economic Community and the United States of America for the conclusion of negotiations under Article XXIV.6 of the General Agreement on Tariffs and Trade (GATT) 0 ) which was extended by the conclusion of an exchange of letters ( 2 ) supplementing that Agreement until 31 December 1991 , the Community agreed to take certain measures ; Whereas it is considered appropriate that the Community should apply the same measures until 31 December 1992 , HAS ADOPTED THIS REGULATION Article 1 The measures referred to in the exchange of letters supplementing the Agreement between the European Economic Community and the United States of America for the conclusion of negotiations under GATT Article XXIV.6 shall be applied by the Community until 31 December 1992 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1991 . For the Council The President P. DANKERT ( ») OJ No L 98 , 10.4 . 1987, p . 1 . ( 2 ) OJ No L 17, 23 . 1 . 1991 , p . 17.